798 F.2d 129
SOUTH CENTRAL BELL TELEPHONE COMPANY, Plaintiff-Appellee,v.LOUISIANA PUBLIC SERVICE COMMISSION, Thomas E. Powell,George J. Ackel, Ed Kennon, Louis Lambert and JohnG. Schwegmann, Jr., Defendants-Appellants.
No. 83-3494Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Aug. 20, 1986.

Michael R. Fontham and Paul L. Zimmering, Stone, Pigman, Walther, Wittmann & Hutchinson, New Orleans, La., and Marshall B. Brinkley, La. Public Serv. Com'n, Baton Rouge, La., for defendants-appellants.
Herschel Abbott, Jr. and James P. Browning, Jr., Jones, Walker, Waechter, Poitevent, Carrere & Denegre, M. Robert Sutherland and Charles G. Rivet, New Orleans, La., for plaintiff-appellee.
John E. Ingle and Nancy Stanley, F.C.C., Washington, D.C., for amicus F.C.C.
Appeal from the United States District Court for the Middle District of Louisiana;  JOHN V. PARKER, Chief Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GEE, RANDALL and JOHNSON, Circuit Judges.
PER CURIAM:


1
Our judgment in South Central Bell Telephone v. Louisiana Public Service Commission, 744 F.2d 1107 (5th Cir.1984), was vacated and the cause remanded by the Supreme Court.  ------  U.S. ------, 106 S. Ct. 2884, 90 L. Ed. 2d 972 (1986).  The district court judgment in this case is therefore vacated and the cause remanded for proceedings consistent with Public Service Commission of Maryland v. Chesapeake and Potomac Telephone Company of Maryland, --- U.S. ----, 106 S. Ct. 2239, 90 L. Ed. 2d 444 (1986), and Louisiana Public Service Commission v. F.C.C., --- U.S. ----, 106 S. Ct. 1890, 90 L. Ed. 2d 369 (1986).